Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/11/2022 has been entered.

Election
Applicant's election without traverse of Group II, in the reply filed on 3/24/2021 is acknowledged. 
Claims 3-6 and 12-20 are under examination. 

Priority
This application is a CON of 15/062,912 (filed 3/7/2016) ABN, which is a CON of PCT/JP2014/041810 (filed 8/20/2014). 

Oath/Declaration
The Declaration under 37 CFR 1.132 filed 6/6/2022 is entered and considered, which is persuasive to overcome rejection under 35 USC § 102(a)(1) of claims 3-6, 12-13 and 15-18 over Danese. However, it is not considered to be persuasive to overcome 103(a) rejections (see rejections below).

Withdrawal of Rejections:
In view of amended claims, declaration and applicant’s arguments, the rejection under 35 USC § 102(a)(1) of claims 3-6, 12-13 and 15-18 over Danese is hereby withdrawn.

Claim Objections
Claim 14 is objected to because it recites the same limitation in claim 3, lines 9-10.  Please cancel claim 14.

Maintenance of Rejections (including modification due to amendments):

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danese et al. (Clin Ter 2006, 157(3):195-198, IDS).
For Claim 19: the reference teaches a method comprising administering to type 2 diabetic subject (page 195, abstract, 2nd paragraph, line 3++) an effective amount (no specific effective amount is claimed therefore any ingested FPP meets claim limitation, page 196, right column, line 1++) of a fermented papaya preparation (which inherently comprising the claimed ingredients).
For Claim 20: the reference teaches the same FPP preparing process as claimed (page 195, left column, Introduction, line 3++) wherein the fermentation process inherently done with sugar using edible yeast. 

Response to Argument
Applicant’s arguments filed 5/25/2022 have been fully considered but they are not persuasive.
Applicant argued Danese fails to disclose the claimed dosage range.
It is the examiner’s position that claims 19-20 do not recite any dosage range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 3-6 and 12-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Danese in view of Somanah (Preventive Medicine, 2012, IDS).
Danese teaches, for Claims 3-6 and 19: a method comprising orally administering to type 2 diabetic subject (page 195, abstract, 2nd paragraph, line 3++) an effective amount: 3 g/day (page 196, right column, line 1++) of a fermented papaya preparation (which inherently comprising the claimed ingredients); for Claims 12-13, 18 and 20: the reference teaches the same FPP preparing process as claimed (page 195, left column, Introduction, line 3++) wherein the fermentation process inherently done with sugar using edible yeast; for Claims 15-17: the reference teaches the FPP further comprises dextrose as a binder/excipient/ lubricant (see FPP sachet Data, 1 page). 
Danese does not explicitly teach the fermented papaya preparation is the only anti-diabetic ingredient administered to the subject and the effective amount of the fermented papaya preparation (FPP) is from 9 g/day to 30 g/day as recited in claim 3. 
Somanah teaches method of treating diabetic population with FPP as the only anti-diabetic ingredient administered to the subject (page S91, left column, 2nd full paragraph, line 4++) at 6 g/day (page S93, right column, 2nd paragraph, line 2++) and suggest higher doses is one of the three factors may be required to show significant clinical improvement (page S96, 1st full paragraph, line 7++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use FPP as the only anti-diabetic ingredient to treat diabetic at 9 g/day.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach method of treating diabetes and Somanah teach the benefits of using FPP as the only anti-diabetic ingredient to treat diabetic at 6 g/day (page S90, abstract, conclusion), suggesting higher doses of FPP to show significant clinical improvement (page S96, 1st full paragraph, line 7++), therefore it is obvious for one of ordinary skill in the art to optimize the doses of FPP (among total of three factors/conditions: as limited number of factors) for anticipated success of treating type 2 diabetic.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including using FPP as the only anti-diabetic ingredient to treat diabetic at 9 g/day, etc. is routine and known in the art.  

Response to Argument
Applicant’s arguments filed 5/25/2022 have been fully considered but they are not persuasive.
Applicant argued Danese and Somanah fail to disclose the claimed dosage range that gives unexpectedly superior results.
It is the examiner’s position that Somanah teaches the benefits of using FPP as the only anti-diabetic ingredient to treat diabetic at 6 g/day (page S90, abstract, conclusion), suggesting higher doses of FPP to show significant clinical improvement (page S96, 1st full paragraph, line 7++), therefore it is obvious for one of ordinary skill in the art to increase/optimize the doses of FPP (among total of three factors/conditions: as limited number of factors) for anticipated success of treating type 2 diabetic.

Conclusion
No claim is allowable.

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653